Case 6:18-cv-00862-RBD-DCI Document 277 Filed 10/26/20 Page 1 of 2 PageID 9206




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

 FEDERAL TRADE COMMISSION,

       Plaintiff,

 v.                                                     Case No. 6:18-cv-862-Orl-37DCI

 MOBE LTD.;
 MOBEPROCESSING.COM, INC.;
 TRANSACTION MANAGEMENT
 USA, INC.; MOBETRAINING.COM,
 INC.; 9336-0311 QUEBEC INC.; MOBE
 PRO LIMITED; MOBE INC.; MOBE
 ONLINE LTD.; MATT LLOYD
 PUBLISHING.COM PTY LTD.;
 MATTHEW LLOYD MCPHEE; SUSAN
 ZANGHI; and INGRID WHITNEY,

       Defendants.



                                        ORDER

       Mark J. Bernet (“Receiver”) filed a fifth application for services rendered. (Doc.

 269 (“Motion”).) On referral, U.S. Magistrate Judge Daniel C. Irick recommends granting

 the Motion and the Receiver be authorized payment in the amount of $89,991.00 in fees.

 (Doc. 270 (“R&R”).)

       The remaining parties do not object. 1 (Docs. 271–73, 275–76.) So the Court has


       1  Default judgment has been entered against the corporate defendants: MOBE Ltd.;
 MOBEProcessing.com, Inc.; Transaction Management USA, Inc.; MOBETraining.com,
 Inc.; 9336-0311 Quebec Inc.; MOBE Pro Limited; MOBE Inc.; MOBE Online Ltd.; and
 MattLloydPublishing.com Pty Ltd. (See Doc. 260.) And all claims against Defendant
 Susan Zanghi have been resolved. (Doc. 139.)
                                               -1-
Case 6:18-cv-00862-RBD-DCI Document 277 Filed 10/26/20 Page 2 of 2 PageID 9207




 examined the R&R only for clear error. See Wiand v. Wells Fargo Bank, N.A., No. 8:12-cv-

 557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see also Macort v. Prem, Inc.,

 208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the R&R is adopted in its entirety.

        Accordingly, it is ORDERED AND ADJUDGED:

        1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation (Doc.

               270) is ADOPTED, CONFIRMED, and made a part of this Order.

        2.     The Receiver’s Verified Fifth Application for Payment for Services

               Rendered (Doc. 269) is GRANTED and the Receiver is authorized payment

               of $89,991.00 in fees.

        DONE AND ORDERED in Chambers in Orlando, Florida, on October 26, 2020.




 Copies to:
 Counsel of Record
 Pro Se Party
                                                -2-
